UNITED STATES DISTRICT COURT
SOUTHERN DIS'I`RICT OF OHIO (CINCINNATI)

 

KRYSTAN CORNETT, CASE NO. l:lS-cv-0086l-TSB
Plaintiff,

vs. JUDGE Timothy S. Black

TRANS UNION, LLC,
Defendant.

 

ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT
TRANS UNION, LLC ONLY

 

Plaintiff Krystan Cornett, by counsel, and Defendant Trans Union, LLC, by counsel,

having filed their Stipulation of Dismissal With Prejudice Between Plaintiff And Defendant Trans

Union` l,LC_ AND THE COURT, having been duly advised, NOW FI"NDS that the same should

be granted

IT IS, THEREFORE, ORDERED that all claims of Plaintiff Krystan Comett against

Defendant Trans Union, LLC are dismissed, with prejudice Plaintiff Krystan Cornett and

Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.

The Clerk shall enter Judg,ment accordingly, whereupon this case is terminated in this

Court.

Dare: “l/IZ{W[ M,r 9 MK

" l ' JUDGE, Unit§g\States District Court:`
Southern District of Ohio

Page l 0f2

DISTRIBUTION TO:

 

 

 

 

Marc E. Dann, Esq. Brian D. Flick, Esq.
mdann@dannlaw.eom bflick@dannlaw.com
Laura K. Rang, Esq. Colin C. Poling, Esq.
lrang@schuckitlaw.corn cpoling@$chuckitlaw.coin

 

 

Page 2 0f2

